                  Case 2:21-cv-00407-CJB-KWR Document 3-3 Filed 02/26/21 Page 1 of 2

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                        __________  District
                                                          Eastern District of of __________
                                                                              Louisiana
    RAYNE UPTON, individually and on behalf of her minor daughter, G.H.
                                                                              )
                          Plaintiff/Petitioner                                )
                                   v.                                         )      Civil Action No.
                      Rodney Vicknair, et al.                                 )
                        Defendant/Respondent                                  )


        APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
                                        (Short Form)

         I am a plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

          In support of this application, I answer the following questions under penalty of perjury:

         1. If incarcerated. I am being held at:                                   n/a                                 .
If employed there, or have an account in the institution, I have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. I am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

          2. If not incarcerated. If I am employed, my employer’s name and address are:
  n/a



My gross pay or wages are: $                                 0.00 , and my take-home pay or wages are: $           0.00 per

 (specify pay period)                    n/a                  .

          3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

        (a) Business, profession, or other self-employment                             Yes                  ✔ No
        (b) Rent payments, interest, or dividends                                      Yes                  ✔ No
        (c) Pension, annuity, or life insurance payments                               Yes                  ✔ No
        (d) Disability, or worker’s compensation payments                            ✔ Yes                    No
        (e) Gifts, or inheritances                                                     Yes                  ✔ No
        (f) Any other sources                                                        ✔ Yes                    No

         If you answered “Yes” to any question above, describe below or on separate pages each source of money and
state the amount that you received and what you expect to receive in the future.
  I receive approximately $748/month from the United States government through the Supplemental Security Income
  (SSI) program. I expect this amount to remain the same in the future. I receive approximately $300/month in food
  assistance through the Supplemental Nutrition Assistance Program (SNAP). I expect this amount to remain the same
  in the future. I receive approximately $407/month in unemployment benefits ($107/month from the State of Louisiana,
  and $300/month from the federal government). I expect these unemployment payments will decrease or cease after
  March 14, 2021, the date such benefits are set to expire under CARES Act.
                  Case 2:21-cv-00407-CJB-KWR Document 3-3 Filed 02/26/21 Page 2 of 2

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)



          4. Amount of money that I have in cash or in a checking or savings account: $                                             1,846.02 .

         5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else’s name (describe the property and its approximate
value):

 None.




          6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount of the monthly expense):

 The utility expenses for my household total approximately $100/month. Transportation expenses total approximately
 $300/month. Rent total is $1,250/month.




        7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:
 G.H., a minor child, is dependent on me for support. I am the designated domiciliary parent for G.H. and I am 100%
 responsible for child support costs. The non-domiciliary parent does not contribute to child support.




          8. Any debts or financial obligations (describe the amounts owed and to whom they are payable):
 I owe approximately $8,000 in student loan debt to Baton Rouge Community College.




       Declaration: I declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.


Date:             02/22/2021                                                                                /s/ Rayne Upton
                                                                                                            Applicant’s signature

                                                                                                              Rayne Upton
                                                                                                               Printed name


         Print                         Save As...                  Add Attachment                                                     Reset
